Citation Nr: 1112670	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a right foot disability.  

4. Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 2001 to October 2002 with the U.S. Coast Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2003, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Board remanded the claims for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On the claims of service connection for a bilateral hearing loss disability and for tinnitus, the Veteran asserts that hearing loss and tinnitus are due to an in-service injury aboard the USCGC SASSAFRAS (WLB-401), a Coast Guard cutter, in late 2001 or early 2002, when a generator exploded in the engine room.  

While the RO has made two requests for the ship's log to document the generator accident, VA will make as many requests as are necessary to obtain relevant records from a Federal, unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2).  As an unavailability determination has not been made, further development is needed under the duty to assist. 

The record shows that the Veteran failed to report for a VA audiology examination.  In March 2011, the Veteran's representative explained that the Veteran moved and did not receive notification of the examination.  An address change was provided, documenting the Veteran's new address.  In light of these circumstances, the Veteran should be afforded another VA examination.  

On the claim of service connection for a foot disability, the Veteran filed a claim for the "left" foot, which the RO denied.  In his notice of disagreement and in his substantive appeal, the Veteran stated that his claim was for the "right" foot, not the left.  In March 2011, the Veteran's representative clarified that the Veteran sustained two separate injuries in service, one of the left foot during the boiler room explosion and one on the right foot during a surfing accident in Guam.  And since the remand, the Veteran has submitted authorization for VA to obtain private medical records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1. Process the Veteran's change of addressed, executed in March 2011.  

2. Ensure compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

3. Request from the U.S Coast Guard Historian's Office the ship's log of the USCGC SASSAFRAS (WLB-401) from October 2001 to March 2002 for documentation of an engine room accident.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4. Notify the Veteran that his service treatments records are unavailable and the Records Management Center indicated in April 2010 that the records could not be located.  


5. Execute the Veteran's authorization for release of private medical records, pertaining to treatment of a foot disability, which was signed in March 2001. 

6. Afford the Veteran a VA audiology examination to determine:

a). Whether Veteran has a hearing loss disability under 38 C.F.R. § 3.385, or tinnitus or both and, if so,

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hearing loss disability or tinnitus or both related to the Veteran's noise exposure in service.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the in-service noise exposure, is not more likely than any other to cause the Veteran's current hearing loss disability or tinnitus or both and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.






7. After the development has been completed, adjudicate the claims, including a claim of service connection for a right foot disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


